The evidence supported the verdict. The court did not err in overruling the motion for new trial.
                         DECIDED OCTOBER 19, 1940.
We have read the brief of evidence carefully, and find that it reveals a previous difficulty of some kind which affected the relations of the deceased and the defendant. On the occasion *Page 414 
of the homicide, after an exchange of words between them the deceased invited the defendant out of the building in which they then were. The defendant accepted the invitation, and the homicide occurred as the two were apparently leaving the building. The defendant "stuck a pistol right up back of his head and shot twice." The deceased fell, with his head lying about the bottom step with a gun lying across his breast. The judge submitted the offenses of murder and voluntary manslaughter. The jury returned a verdict of manslaughter. The State's evidence in substance, as summarized above, authorized the verdict. The court did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.